Citation Nr: 1530266	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to increased rating in excess of 40 percent for traumatic brain injury (TBI).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981; and in the National Guard thereafter. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted an increased rating to 40 percent for TBI.  The Veteran appealed this rating.  

The Board notes that the Veteran has been separately evaluated for psychiatric disabilities and he was assigned a 70 percent rating for depression in July 2014, although the examiner specifically opined that the claimed "depressive disorder secondary to TBI" is in fact a separate diagnosis entirely attributed directly to service due to the Veteran's parachute accident in service and its consequences, and was not a result of the Veteran's TBI, because of its progressively worsening course.  The examiner's rationale was that depression caused directly by TBI usually improves with time, which is not the case with the Veteran.  The Veteran did not appeal the grant of a 70 percent rating.  Therefore, as the service-connected depression is not secondary to the Veteran's TBI, it is not before the Board and therefore will not be evaluated at this time.  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  After the Veteran's June 2014 VA examination, the RO adjudicated a claim for TDIU based on the Veteran's statements that since his last VA examination in November 2011, he has not had any formal employment, because he is easily stressed and discombobulated by any forms of work.  In light of the Court's holding in Rice, even though the RO issued a rating decision during the course of the appeal denying TDIU, and it appears that the RO may be developing the claim further on the basis of a December 2014 submission, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.
The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the appellate period, TBI has been manifested by no greater than Level 2 impairment of any cognitive function, exemplified by objective evidence on testing of mild impairment of memory resulting in mild functional impairment, some spatial and temporal disorientation, and headaches.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent, for service-connected TBI, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7; 4.124a, Diagnostic Code 8045 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The November 2011 letter also informed the Veteran that in order to establish higher ratings, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claim for an increased rating for TBI.  The November 2011 and June 2014 VA examination reports reflect that the examiners reviewed the Veteran's past medical history and the Veteran's current medication regimen, and conducted a physical examination.  The examiners also recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312 .

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran did not request a hearing before the Board.  Therefore, the duties to notify and assist have been met.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases where the Veteran is appealing for a higher rating, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  The evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A  claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  This Diagnostic Code states the following:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Regarding cognitive impairment and subjective symptoms, the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  They are: memory/attention/concentration/executive function; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.
Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

In the instant case, May 2011 VA medical records show a mental health appointment where the Veteran noted that he often forgot to take his medication and made mental mistakes.  He stated that he was in a car accident in April on the off-ramp of the freeway where he rear-ended another vehicle, totaling his vehicle.  The Veteran stated that he was also cited for driving on a denied license.  He reported memory impairment including difficulty recalling items day to day and stated that he has to "live in the now."  He stated he is late to or misses appointments and that his wife tells him he does not remember what she tells him.  He stated he chronically forgot appointments within minutes of his reminder alarm sounding.

In June 2011, the Veteran reported that he would start to leave a soccer game that he was coaching when it was half time because he believed it was the end of the game. He also reported initial difficulty of more difficulty remembering places he had been, and would have a "feeling" that he has been there, but did not remember.  The clinician noted the Veteran had to say "pentagon" before he could draw it but then inappropriately connected the command, "close your eyes," to the wrong test.  The clinician noted moderate to severe memory deficits which exacerbated his medication compliance.  The clinician noted the Veteran has a basic fund of knowledge but appeared to lose his temporal place, and noted that if he forgot something then sometimes that data was recalled at an inappropriate time and confused him further.

In August 2011, a VA clinician noted the Veteran's behavior was cooperative, motor functions were baseline, and that he demonstrated baseline and marginally adequate concentration.  Memory was marginal, and judgment was fair.  Speech was at a normal rate.  

In November 2011, the Veteran was afforded a VA examination.  The examiner noted the Veteran suffered headaches that had improved over time in terms of decreased severity.  He stated he had gotten used to them and tried  not to think about them much.  The Veteran had several mild to moderate headaches each month that he treated with Tylenol and about two major headaches each month that lasted about a day on average and required Motrin.  With these major headaches he could have nausea, photophobia, and phonophobia, but no vomiting.  He had no incapacitating episodes.  Regarding cognitive symptoms, the Veteran reported poor memory especially short term.  He would forget conversations, appointments, and obligations, and misplace items.  He also would forget what he read or watched.  He also would forget food on the stove.  He also had problems with attention and concentration and could not multitask, although he did not have clinically significant problems with executive functions such as planning, organizing, or setting goals.  His judgment and decision making were intact.  

After review, the Veteran was not found to have clinically significant findings of seizures, dizziness, hypersensitivity to light or sound, sleep disturbance, vision problems, cranial nerve dysfunction, hearing loss, tinnitus, weakness, bladder problems, bowel problems, or erectile dysfunction.  

A private clinician also wrote a letter in November 2011 stating that the Veteran had a significant inability to form and retain memories, which continued to give him significant distress and that he tended to socially isolate himself for fear of offending someone or embarrassing himself because of memory loss.

In December 2011, the Veteran submitted a lay statement.  He stated that some of his symptoms had increased but that they were basically the same for the past 16 years.  He stated that he could not recall names, dates, events, or occurrences; and that after an accident six months prior where he forgot to have his license renewed and got into legal trouble that he quit everything outside of the boundaries of his home that caused him any level of stress including private art lessons, coaching soccer, extensive driving, and charitable service. He stated he was now pretty much confined to his house.  He also stated he has left his wife in a mall and did not remember any of his trip to Europe a few years prior.  He also stated he has to use his phone to set reminders, and that he tried to write reminders in a notebook, but he then forgot he had the notebook.  

In December 2011, the Veteran's children submitted lay statements.  One daughter wrote that most days she will find him walking around the house disoriented because he cannot remember what he was doing, and that he has lost confidence in his abilities to plan and schedule.  His other children submitted statements, although it is unclear what time period they are referring to, as some refer back to immediately after his accident, which is before the period currently on appeal.  His wife stated he has left water on outside on numerous occasions and flooded the yard and that he leaves the stovetop on and forgets to put out the garbage every week. She also noted he has left her at the shopping mall, lost his wallet countless times, and left his credit card at stores.  She also noted he suffered from debilitating headaches and he cannot keep track of dates or times.

In June 2014, the Veteran was again seen for VA examination.  The examiner noted the Veteran described continuous difficulties with cognitive impairment and headaches, but was not found to have any other clinically significant findings deemed attributable to TBI.  The June 2014 examination noted complaint of mild memory loss without objective evidence on testing, noting that the Veteran had difficulty concentrating and was easily distracted by external stimuli.  The June 2014 examiner noted three or more subjective symptoms that mildly interfered with work, instrumental activities or daily living; or work, family or other close relationships. The examiner noted the neurological, mental status, and cognitive examinations were found to be in normal range and that his TBI had stabilized. 

Here, a rating in excess of 40 percent would require a "3" to be assigned as the highest level of any one facet or a "total" evaluation to be assigned for one or more facets .  As will be detailed below, the highest level of severity for any facet during the appeal is "2" under the criteria; therefore, a rating in excess of 40 percent is not warranted.  To facilitate understanding, the Board will go through each of the 10 facets of cognitive impairment.

Memory, Attention, Concentration, Executive Function

Here, the Veteran's memory has not been objectively found to be moderately  impaired.  The 2011 examiner found that the Veteran displayed objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

The June 2014 examination noted complaint of mild memory loss without objective evidence on testing, noting that the Veteran had difficulty concentrating and was easily distracted by external stimuli.  He easily forgot dates and appointments, conversations, and whether or not he took medication. He also stated he had to read books and watch movies several times and had difficulty organizing, sequencing, and self-monitoring.  He also reported using cell phone reminders and having to simplify his daily functions.  He stated he had not received any significant medical care for his cognitive impairment since his last examination.  The examiner noted that his mini mental state examination, clock drawing test, and frontal assessment battery findings were in the normal range.  Therefore, while Veteran and his family are credible in their reports of memory loss, cognitive testing has only objectively shown either mild impairment or no impairment as the Veteran has performed normally on cognitive tests.  As a 3 is assigned for objective evidence on testing of moderate memory impairment, and no such testing has confirmed the same, no more than a 2 is assigned this facet.

Judgment

The Veteran's judgment throughout the appeal has been noted to be normal.  See VA examination reports dated in November 2011 and June 2014.  Therefore, a zero is assigned for this facet.  

Social Interaction

The Veteran's social interaction is routinely appropriate throughout the appeal.  See VA examination reports dated in November 2011 and June 2014.  Therefore, a zero is assigned for this facet.

Orientation

On VA examination reports dated in November 2011 and June 2014, the Veteran was noted to be oriented.  However, in private treatment records, there are some notations of occasional time and place issues.  For example, in June 2011, the Veteran appeared to lose his temporal place.  In December 2011, the Veteran was noted by family to be found wandering around the house, seemingly disoriented to where he was.  As such, when considered with objective testing on examination, this represents occasional disorientation to 2 of the four aspects considered in orientation (person, time, place, and situation).  Therefore, a 2 is assigned for this facet.

Motor Activity

The Veteran's motor activity has been normal throughout the appeal.  See VA examination reports dated in November 2011 and June 2014.  Therefore, a zero is assigned for this facet.


Visual Spatial Orientation

This category contemplates getting lost, not being able to follow directions, and difficulty using assistive devices such as GPS. The Veteran's visual spatial orientation has been normal throughout the appeal.  See VA examination reports dated in November 2011 and June 2014.  Therefore, a zero is assigned for this facet.

Subjective Symptoms

Subjective symptoms include headaches, dizziness, hypersensitivity to sound and light, blurred or double visions, and marked fatigability. 

The November 2011 VA examiner found the Veteran had subjective symptoms, described above, that did not interfere with work; instrumental activities or daily living; or work, family or other close relationships.  

The June 2014 examiner noted three or more subjective symptoms that mildly interfered with work, instrumental activities or daily living; or work, family or other close relationships.  The Veteran described chronic headaches with a fluctuating course.  He had headaches more days than not with pain characterized as dull to sharp.  The pain occurred in varying locations in his head.  The Veteran stated that about 2-3 times per week he had excruciating headaches increased sensitivity to light and sound and must lie down and rest for three hours.  He denied specific treatment for his headache and reported that taking over the counter Excedrin migraine, which would help some.  The examiner noted the Veteran was not incapacitated by these headaches.  While the Veteran and his family have stated recently that he has "excruciating" headaches, and he is competent to report these symptoms, VA examiners have consistently stated that these headaches result in mild interferences with instrumental activities of daily living; family, or other close relationships.  As described, this amounts to a level 1 rating for this facet, for mild symptoms.



Neurobehavioral Effects

Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.

Apart from the effects from the Veteran's diagnosed depression, the Veteran's neurobehavioral effects have been normal throughout the appeal.  See VA examination reports dated in November 2011 and June 2014.  As noted in the introduction, the Veteran has been separately evaluated for psychiatric disabilities, specifically a 70 percent rating for depression.  Therefore, the symptoms associated with this disorder, which have been medically examined, are not to be considered again in the Veteran's rating for TBI.  To do so would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Therefore, a zero is assigned for this facet.

Communication

The Veteran's communication ability has been normal throughout the appeal.  See VA examination reports dated in November 2011 and June 2014.  Therefore, a zero is assigned for this facet.

Consciousness

The Veteran has remained conscious throughout the appeal.  Therefore, a total rating is not assignable for this facet.

The Board has also evaluated the Veteran's headaches to determine whether they warrant a separate rating.  Diagnostic Code 8045 provides that the VA separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms, rather than under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Here, while the Veteran has suffered from headaches, the medical evidence does not indicate that the Veteran has a separate diagnosis outside of his TBI, such as migraines, that warrants consideration, and the Board finds that the symptoms of his headaches are reasonably contemplated by evaluation of his subjective symptoms.  The Veteran was originally diagnosed with Post-concussive Syndrome with headache and mild diminished performance on memory tasks, which was later changed to TBI to more accurately reflect his diagnosis.  He does not receive medical treatment for these headaches, and the examiners in both VA examinations indicated that they did not cause incapacitating episodes.  Therefore, another diagnostic code need not be considered.

In conclusion, at no point during the appeal has the evidence indicated that a rating in excess of 40 percent is warranted under Diagnostic Code 8045.  While the Veteran during the appeal period has displayed memory defects, some spatial and temporal disorientation, and headaches, all other aspects of his functioning have remained normal, thus staged rating are not warranted.  Using the table to evaluate cognitive impairment, the Veteran's residuals have not been rated as any more than at a level "2" impairment at any point during the appeal.  See Hart, supra.  Therefore, an increased rating is not warranted.  The 40 percent rating currently assigned is most appropriate. 

Extraschedular consideration of TBI

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's TBI has been manifested by impairment of memory, some spatial and temporal disorientation, and subjective symptoms including headaches that are contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  This type of disability picture is specifically addressed in the rating criteria set forth in 4.124a, Diagnostic Code 8045 (2014).

In sum, the Board finds that a comparison of the Veteran's TBI with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 
The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran was granted service connection for TBI, depression, a knee disability, and an ankle disability.  The Veteran has at no point during the current appeal indicated that his service-connected TBI results in further disability when looked at in combination with his other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's service-connected TBO.  38 C.F.R. § 4.124a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to a rating in excess of 40 percent for TBI is denied. 


REMAND

The Veteran essentially contends that he is unemployable due to his service-connected disabilities. 

In November 2011, the Veteran stated that when he worked for the US Postal Service and it was determined that he was never going to be rehabilitated, the Postal Service gave him a choice to either medically retire or be fired since he could no longer perform the demanding memory recall functions of a postal clerk, and that his frequent headaches caused him to use sick leave.  He also stated he used to coach soccer, but had to stop because of the stress developing the program and to keep his condition a secret because he felt there would be a stigma.

As the Veteran has related his inability to work to his TBI and depression, as stated above, under Rice, the issue of TDIU is also considered to be currently on appeal and part and parcel of the increased rating claim, even though TDIU was denied in a November 2014 rating decision, for which the Veteran has not submitted a Notice of Disagreement.  The rating decision denied TDIU because the Veteran did not fill out and submit a Form 21-8940 Application for Increased Compensation Based on Unemployability listing his employment history; however the Veteran submitted this questionnaire in December 2014.  While development may already be underway based on the Veteran's submission, any development not yet taking place should be conducted.

Accordingly, the case is REMANDED for the following actions:
1.  All necessary development should be conducted including:

(i)  evaluation of the Veteran's completed Form 21-8940 Application for Increased Compensation Based on Unemployability submitted in December 2014; 

(ii)  a VA examination if necessary to determine the impact of the Veteran's service-connected disabilities on his occupational functioning.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's TDIU claim.  It must be determined whether at any time during the appeal period, (from the date of the claim for an increased rating for TBI forward) whether TDIU is warranted.  If action remains adverse to the Veteran, provide the Veteran and with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


